Citation Nr: 0719734	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-38 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

The veteran served on active duty from October 1975 to 
January 1997.  

Procedural history

The veteran's March 2004 claim of entitlement to service 
connection for prostate cancer was denied in the March 2005 
RO rating decision.  The veteran disagreed with the rating 
decision regarding the issue of entitlement to service 
connection for prostate cancer and perfected an appeal as to 
that issue.  

In October 2006, the veteran and his representative presented 
evidence and testimony before the undersigned Veterans Law 
Judge (VLJ) at a hearing in Washington, D.C.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

Issues not on appeal

In his March 2004 claim, the veteran sought service 
connection for sinusitis, versicolor, tinea pedis, tinea 
curis, hepatitis, allergic rhinitis with polyps, otitis 
media, anxiety and panic attacks, subpatella ursitis, chronic 
low back pain, chronic pain, headaches, chronic fatigue, 
depression, prostate cancer, hypercholesterolemia, and hiatal 
hernia, all of which were denied.  In addition, the veteran 
sought increased disability ratings for left thumb fracture, 
hypertension, hemorrhoids and gaastroesophageal reflux.  The 
record indicates that the veteran perfected an appeal only as 
to the issue of service connection prostate cancer, and he 
did not appeal any other service connection or any increased 
disability rating issue brought in the March 2004 claim.  

The only issue on appeal is that of service connection for 
prostate cancer.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, there appears to be evidence that satisfies 
element (1), and arguably evidence that satisfies element 
(2).  The medical evidence of record indicates that prostate 
cancer was diagnosed in September 2003, approximately six and 
a-half years after the veteran's January 1997 retirement from 
military service.
Service medical record entries indicate that the veteran 
complained of groin and lower abdominal pain, and that he had 
an elevated PSA reading in October 1996, during active duty.  
These, he argues, are evidence of symptoms of prostate 
cancer.

As for element (3), medical nexus, the record, in its present 
state, raises questions that must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2005) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Specifically, a medical opinion is required to determine 
whether it is as likely as not that the veteran's prostate 
cancer symptoms began during service.  

The Board is aware that such an opinion was sought by the RO 
in February 2006, and that the urologist responded that his 
opinion would be "merely speculative".
The United States Court of Appeals for Veterans Claims has 
held that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).
 
Accordingly, the Board remands the case for further 
development to determine whether the veteran's prostate 
cancer disorder was incurred during active duty.

This issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should arrange for an oncologist 
or other appropriate medical specialist 
to review the veteran's claims folder.  
Based on a review of the service medical 
records and the other evidence in the 
file, the reviewing physician should 
express an opinion whether it is as 
likely as not that the veteran's prostate 
cancer was incurred during active duty.  
If the reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran may be 
undertaken.  The reviewing physician's 
opinion should be associated with the 
veteran's VA claims folder. 

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for prostate cancer.  
If the benefit sought on appeal remains 
denied, VBA should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



